DETAILED ACTION

This communication is in response to the Application filed on 12 May 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

EXAMINER’S AMENDMENT
The following claims have been amended with the approval of the applicant’s representative, Ken Sheets. 

Please amend claim 1 as follows:

A method in a dynamic catalog translation system (DCTS) for internationalization of an application in a cloud environment, the method comprising:

 receiving, by a processing unit, a catalog in a first language from a developer device, wherein the catalog is associated with an application; 

identifying, by the processing unit, at least one message of the catalog; 

identifying, by the processing unit, a key-value pair of the at least one message of the catalog, wherein the key-value pair comprises a key indicating a sign of the application and a value indicating a language type of the key; 

determining, by the processing unit, the first language of the catalog based on the key- value pair of the at least one message of the catalog; 

receiving, by the processing unit, a request for the catalog in a second language from a user device running the application; 

dynamically generating, by the processing unit, the catalog in the second language in response to the received request from the user device, wherein the catalog is generated in a real-time or a near real-time of running the application at the user device; 

determining, by the processing unit, an absence of a searched key in the catalog in the second language; 

dynamically generating, by the processing unit and upon determining the absence of the searched key, an updated catalog in the second language based on a singular translation of the catalog in the second language; and -2-Application No.: 16/420,382 Attorney Docket No.: IIP-HO-P112-US 

communicating, by the processing unit, the generated or the updated catalog in the second language to the user device.

Please amend claim 8 as follows:

A dynamic catalog translation system for internationalization of an application in a cloud environment, the dynamic catalog translation system comprising: -4-Application No.: 16/420,382 Attorney Docket No.: IIP-HO-P1 12-US 

a processor; and 

a non-transitory memory communicatively coupled to the processor, wherein the non- transitory memory stores processor-executable instructions, which, on execution, causes the processor to: 

receive a catalog in a first language from a developer device, wherein the catalog is associated with an application; 

identifying at least one message of the catalog; 

identifying a key-value pair of the at least one message of the catalog, wherein the key value pair comprises a key indicating a sign of the application and a value indicating a language type of the key; 

determining the first language of the catalog based on the key-value pair of the at least one message of the catalog; 

receive a request for the catalog in a second language from a user device running the application; 

dynamically generate the catalog in the second language in response to the received request from the user, wherein the catalog is generated in a real-time or a near real-time of running the application at the user device; 

determine an absence of a searched key in the catalog in the second language; 

dynamically generate, upon determining the absence of the searched key, an updated catalog in the second language based on a singular translation of the catalog in the second language; and 

communicate the generated or the updated catalog in the second language to the user device.

Please amend claim 16 as follows:

A method for internationalization of an application in a cloud environment, the method comprising: 

generating, by a developer device, an application and a catalog in a first language, wherein the catalog is associated with the application; 

receiving, by a dynamic catalog translation system, the catalog in the first language from the developer device; 

identifying, by the dynamic catalog translation system, at least one message of the catalog, wherein the at least one message is associated with a key-value pair indicating a sign of the application a language type of the application and a value indicating a language type of the key; 

determining, by the dynamic catalog translation system, the first language of the catalog based on the key-value pair of the at least one message of the catalog; -8-Application No.: 16/420,382 Attorney Docket No.: IIP-HO-P1 12-US 

receiving, by the dynamic catalog translation system, a request for the catalog in a second language from a user device running the application; 

dynamically generating, by the dynamic catalog translation system, the catalog in the second language in response to the received request from the user, wherein the catalog is generated in a real-time or a near real-time of running the application at the user device; 

determining, by the dynamic catalog translation system, an absence of a searched key in the catalog in the second language; 

dynamically generating, by the dynamic catalog translation system and upon determining the absence of the searched key, an updated catalog in the second language based on a singular translation of the catalog in the second language; 

communicating, by the dynamic catalog translation system, the generated or the updated catalog in the second language to the user device; 

executing, by the user device, the application in the second language based on the generated or the updated catalog; 

determining, by a user of the user device, a wrong translation of at least one message of the generated or the updated catalog in the second language when running the application in the second language; 

updating, by the user device, a corrected translation of at least one message of the generated or the updated catalog; 

communicating, by the user device, the corrected translation of at least one message of the generated or the updated catalog to the dynamic catalog translation system; and 

updating, by the dynamic catalog translation system, a global catalog in the second language with the corrected translation of at least one message.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is US 10229115 (Li et al.), US 20180039622 (Bihani et al.), and US 20030084401 (Abel et al.).
Li et al. discloses a method in a dynamic catalog translation system (DCTS) for internationalization of an application in a cloud environment (Li et al., col. 2, lines 20-25.), the method comprising: receiving, by a processing unit, a catalog in a first language from a developer device, wherein the catalog is associated with an application (Li et al., col. 5, lines 33-52. Here, a first language is Chinese. And, the developer device is the device on which the developer activates the browser for loading a webpage. Also, the webpage is interpreted as a catalog and the web application is interpreted as an application.); receiving, by the processing unit, a request for the catalog in a second language from a user device running the application (Li et al., col. 5, line 67 – col. 6, line 7. The user opening a webpage is an automatic request for the webpage/catalog to be received in the second language (i.e., language of the locale).); dynamically generating, by the processing unit, the catalog in the second language in response to the received request from the user device (Li et al., col. 13, lines 19-23.), wherein the catalog is generated in a real-time or a near real-time of running the application at the user device (Li et al., col. 7, lines 23-30.); and communicating, by the processing unit, the generated or the updated catalog in the second language to the user device (Li et al., col. 7, lines 53-63.). 
Li et al., though, does not disclose determining, by the processing unit, an absence of a searched key in the catalog in the second language; dynamically generating, by the processing unit and upon determining the absence of the searched key, an updated catalog in the second language based on a singular translation of the catalog in the second language. Bihani et al. is cited to disclose determining, by the processing unit, an absence of a searched key in the catalog in the second language (Bihani et al., para [0053].); and dynamically generating, by the processing unit and upon determining the absence of the searched key, an updated catalog in the second language based on a singular translation of the catalog in the second language (Bihani et al., para [0069].).
Neither Li et al. nor Bihani et al., though, disclose identifying a key-value pair of least one message of the catalog. Abel et al. is cited to disclose identifying a key-value pair, wherein the key-value pair comprises a value indicating a language type of the key (Abel et al., para [0039].).

However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 

“identifying, by the processing unit, at least one message of the catalog; 

identifying, by the processing unit, a key-value pair of the at least one message of the catalog, wherein the key-value pair comprises a key indicating a sign of the application and a value indicating a language type of the key; 

determining, by the processing unit, the first language of the catalog based on the key- value pair of the at least one message of the catalog.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        





-2323